                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                       CRIMINAL CASE NO. 1:16-cr-019
                                                CIVIL CASE NO. 1:18-cv-476

              Plaintiff/Respondent,             Judge Michael R. Barrett

       v.

MUNIR ABDULKADER,

              Defendant/Petitioner.


                                OPINION AND ORDER

       This matter is before the Court on Petitioner’s motion to vacate under 28 U.S.C. §

2255 (Doc. 77) (the “§ 2255 motion”) and Respondent’s response (Doc. 85). Petitioner’s

motion charges (1) ineffective assistance of counsel in that his counsel failed to file a

direct appeal, and (2) that his conviction under 18 U.S.C. § 924(c) is unconstitutional.

(Doc. 77, PAGEID #: 408–09). Petitioner also moved for the appointment of counsel

(Doc. 86), for the production of various documents (Docs. 88, 89), and to compel

production of those documents (Doc. 90). For the reasons below, each of these motions

will be denied.

       I.     BACKGROUND

       Petitioner entered pleas of guilty to (1) attempting to kill government employees

(18 U.S.C. § 1114), (2) possessing a firearm in furtherance of a crime of violence (18

U.S.C. § 924(c)), and (3) attempting material support to a foreign terrorist organization

(18 U.S.C. § 2339B). (Docs. 35, 37). At a hearing on November 23, 2016, the Court

announced a sentence of 180 months on counts (1) and (3) to run concurrently and a



                                            1
sentence of 60 months on count (2) to run consecutively to counts (1) and (3); the Court

entered the judgment and conviction on December 13, 2016. (Doc. 67).

       In his affidavit, Petitioner alleges that his trial counsel visited him in custody on

November 24, 2016—the day after sentencing. (Doc. 77, PAGEID #: 430). He presents

the following with respect to a conversation regarding an appeal:

       I advised counsel that I wished to appeal the sentence imposed by the court.
       [trial counsel] expressed reservations regarding the success of an appeal
       but assured me he would file a notice of appeal if that is what I wanted him
       to do. It was my understanding a (sic) appeal would be filed at the
       conclusion of the meeting.

(Id. at PAGEID #: 430–31). After that, he states that he tried to contact his trial counsel

at an unspecified time by mail regarding the appeal.                   (Id. at PAGEID #: 431).

Approximately one year following the judgment and conviction, in December of 2017, he

wrote to the clerk of the court of appeals regarding his appeal. (Id.). Several months

after that, in May of 2018, he requested a docket sheet from the district court and learned

that the appeal was not filed. (Id.). He does not attach copies or other evidence of these

correspondences. He did not seek leave to file a delayed appeal and instead followed

with the pending motion July 9, 2018. 1

       II.     STANDARD OF REVIEW

       Relief under 28 U.S.C. § 2255 is warranted upon a showing of either “(1) an error

of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

error of fact or law that was so fundamental as to render the entire proceeding invalid.”

Mallett v. United States, 334 F.3d 491, 496–97 (6th Cir. 2003) (citing Weinberger v. United



       1 The § 2255 motion was docketed July 16, 2018, but absent evidence to the contrary, the Court
assumes that Petitioner’s § 2255 motion was filed the date he signed it. See Brand v. Motley, 526 F.3d
921, 925 (6th Cir. 2008).

                                                  2
States, 268 F.3d 346, 351 (6th Cir. 2001), cert. denied, 535 U.S. 967). A petitioner using

§ 2255 must demonstrate relief by a preponderance of the evidence. Pough v. United

States, 442 F.3d 959, 964 (6th Cir. 2006).

       III.   ANALYSIS

       Respondent has raised the statute of limitations. The Court therefore begins its

analysis with the consideration of § 2255(f) as applied to each of Petitioner’s § 2255

claims before turning to the balance of the arguments and his other pending motions.

              A. Timeliness of the ineffective assistance of counsel claim

       As amended by the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214, § 2255 contains a one-year statute of limitations. 28 U.S.C.

§ 2255(f). That one year runs from the latest of, as applicable here, either “(1) the date

on which the judgment of conviction becomes final . . . (3) the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on collateral

review; or (4) the date on which the facts supporting the claim or claims presented could

have been discovered through the exercise of due diligence.”            Id.   The underlying

judgment became final fourteen days after its entry, on December 27, 2016. Fed. R. App.

P. 4(b)(1)(A)(i). Defendant’s appeal was filed a year and a half later, taking it out of the

ambit of § 2255(f)(1).

       While Petitioner frames the statute of limitations issue on his first claim in terms of

“newly discovered evidence” (i.e., his discovery that an appeal had not been filed), the

Court construes his arguments under § 2255(f)(4). (See Doc. 77, PAGEID #: 414). It is

Petitioner’s burden to demonstrate his due diligence. Moore v. United States, 438 F.



                                              3
App’x. 445, 447 (6th Cir. 2011) (citation omitted). The court in Moore also considered a

case in which a defendant charged that his counsel was ineffective for failing to appeal

his sentence and held that the relevant determination with respect to § 2255(f)(4) is “when

a duly diligent person in petitioner’s circumstances would have discovered that no appeal

had been filed.” Id. (quoting Wims v. United States, 225 F.3d 186, 190 (2d Cir. 2000)).

       Before initiating its analysis, the Court summarizes the relevant timeline. The

period during which to file a timely appeal began to run on December 13, 2016. Petitioner

filed the § 2255 motion on July 9, 2018. If due diligence dictates that Petitioner should

have discovered the lack of an appeal sometime in the over six-month period between

the final judgment and July 9, 2017 (one year prior to his § 2255 motion), then his § 2255

motion is not timely under § 2255(f)(4). See United States v. Weaver, No. 1:13-CR-059,

2019 WL 4751711, at *2 (S.D. Ohio Sept. 30, 2019). Petitioner’s subsequent delay in

actually discovering the lack of an appeal (in this case, May of 2018) is irrelevant; the

appropriate inquiry is whether the § 2255 motion was filed within one year of “when a duly

diligent person in petitioner’s circumstances would have discovered that no appeal had

been filed.” Wims, 225 F.3d at 190 (2d Cir. 2000).

       Considering that it is Petitioner’s burden to demonstrate due diligence, the Court

turns to the record. As noted above, Petitioner did not seek to remedy the failure to file

an appeal other than by filing the present motion. In Moore, also analyzing due diligence

under § 2255(f)(4), the Sixth Circuit contrasted the defendant’s situation therein—where

he presented no evidence on when he had discovered that he had no appeal pending—

to another case, Granger v. Hurt, 90 F. App’x. 97, 98 (6th Cir. 2004), in which “[the state




                                            4
prisoner’s] account was corroborated by his filing of a delayed motion for direct appeal

and his attempt to appeal its denial . . . .” Moore, 438 F. App’x. at 448.

        Short of such an affirmative demonstration that Petitioner was actively pursuing

his rights, he has not provided any other evidence to corroborate the contents of his

affidavit. Taking his statements therein as true, he expressed a desire to appeal. (Doc.

77, PAGEID #: 430 (“I advised counsel that I wished to appeal . . . .[Trial counsel] . . .

assured me he would file a notice of appeal . . . if that is what I wanted him to do.”)

(emphasis added)). But expressing a desire to appeal is distinguishable from an explicit

instruction to file an appeal, and this distinction is relevant. 2 See Regalado v. United

States, 334 F.3d 520, 525 (6th Cir. 2003) (citing Roe v. Flores-Ortega, 528 U.S. 470, 477

(2000), and noting that “although [defendant] expressed her desire to file an appeal, she

did not specifically instruct [the attorney] to do so.”). Where a defendant expressly

instructs his attorney to file an appeal, it is reasonable for the defendant to rely on the

attorney to follow through on that instruction. Flores-Ortega, 528 U.S. 470, 477 (2000).

It follows that, in such a case, some additional delay in diligence might be appreciated.

But even taking the affiant at his word, the Court fails to discern an explicit instruction to

his trial counsel to file an appeal. In this case, the Court does not find it indicative of due

diligence that Petitioner’s earliest alleged contact with the Sixth Circuit regarding the

status of his appeal was over a year from his last alleged meeting with his attorney. (See




        2 Petitioner filed a limited waiver of the attorney-client privilege following his § 2255 motion. (Doc.

83). Respondent has provided the declaration of Petitioner’s trial counsel, in which he states that he “has
no recollection of the Petitioner directing [him] to file a notice of appeal in this case” and that “[h]ad such a
request been made by the Petitioner, [he] would have filed a notice of appeal.” (Doc. 85-1, PAGEID #:
510). He also notes that he is “fully aware of case law precedent” requiring that counsel file a notice of
appeal if expressly directed to do so, and “meticulously follows this requirement in every case.” (Id.).

                                                       5
Doc. 77, PAGEID #: 431). Petitioner’s affidavit does not furnish any reason for the

significant gap in his attention to his case.

       A reasonably diligent person, particularly one that failed to provide an explicit

instruction regarding an appeal, would have discovered the lack on an appeal (a matter

of public record) sometime prior to July 9, 2017. See Anjulo-Lopez v. United States, 541

F.3d 814, 819 (8th Cir. 2008) (finding that a duly diligent person could have discovered

the status of an appeal anytime after the deadline to file, where it was a matter of public

record). The Court acknowledges that the point in time at which a duly diligent defendant

would discover the lack of appeal defies a hard and fast rule. See Ryan v. United States,

657 F.3d 604, 607 (7th Cir. 2011) (“No rule of thumb emerges from the cases on how

long prisoners may take to discover their lawyers’ missteps, and we hesitate to pick a

magic number.”).     Compare Granger v. Hurt, 90 F. App’x. 97, 100 (6th Cir. 2004)

(considering the analogous statute of limitations provision under § 2244(d)(1)(D) and

finding a two-month delay in discovering the lack of an appeal was reasonable, where

defendant believed that his family’s instruction to his attorney to file an appeal had

resulted in the filing of an appeal); Anjulo-Lopez, 541 F.3d at 815–19 (three-month delay

in discovering the lack of an appeal was unreasonable, despite generalized allegations

regarding defendant’s communication problems while incarcerated, where defendant

believed that his attorney had filed an appeal); Montenegro v. United States, 248 F.3d

585, 588–89, 593 (7th Cir. 2001) (ten-month delay in discovering the lack of appeal was

unreasonable, even where defendant alleged his explicit instruction to his attorney to file

an appeal, where defendant had access to his updated docket sheet in the interim),

overruled on other grounds by Ashley v. United States, 266 F.3d 671, 675 (7th Cir. 2001);



                                                6
Wims, 225 F.3d at 188, 190–91 (2d Cir. 2000) (five-month delay in discovering the lack

of an appeal was not “clearly unreasonable” where defendant and his attorney had a

consultation in which he told his attorney that an appeal was “worth pursuing”). The Court

further acknowledges that § 2255(f)(4) “‘does not require the maximum feasible diligence,

only due, or reasonable, diligence.’” Jefferson v. United States, 730 F.3d 537, 544 (6th

Cir. 2013) (quoting DiCenzi, 452 F.3d at 470). Nevertheless, reasonable diligence based

on the facts as Petitioner has alleged would have resulted in discovery of the lack of an

appeal before July 9, 2017. The Court finds, accordingly, that the § 2255 motion is time-

barred.

                B. Timeliness of the § 924(c) claim

          Section 2255(f)(3) tolls the statute of limitations to “the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on collateral

review[.]” Here, since this matter has been pending, the Supreme Court of the United

States decided United States v. Davis, 139 S. Ct. 2319 (2019), which held that the

residual clause in the definition of a “crime of violence,” 18 U.S.C. § 924(c)(3)(B), is

unconstitutionally vague. Id. at 2336. While the Sixth Circuit has not weighed in on the

retroactivity of this decision, the courts of appeal that have considered the question have

found that the decision is retroactive. See In re Mullins, No. 19-3158, 2019 WL 5777997,

at *2 (10th Cir. Nov. 4, 2019) (“Davis announced a new rule of constitutional law.”); United

States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019), as revised (Sept. 30, 2019) (“[T]he

rule announced in Davis meets the standard for a new substantive rule.”); In re Pollard,

931 F.3d 1318, 1320 (11th Cir. 2019) (“Davis is a new rule of constitutional law and . . .



                                               7
the Supreme Court has made it retroactive to cases on collateral review.”). Because the

claim fails on the merits, as explained below, it is not necessary to decide this issue.

              C. Davis does not provide Petitioner relief

       As relevant to his second claim, Petitioner pleaded guilty to possessing a firearm

in furtherance of a crime of violence under 18 U.S.C. § 924(c)—the crime of violence

being attempted murder of government officials and employees (18 U.S.C. § 1114), to

which he also pleaded guilty. (Doc. 35). His argument is contingent upon this Court’s

determination that a conviction under § 1114 falls within § 924(c)(3)’s now-defunct

residual clause (B) as opposed to its elements clause (A).

       The Sixth Circuit has recently addressed this very question in a manner that

dispels Petitioner’s argument. In In re Amawi, 780 F. App’x 301 (6th Cir. 2019), the

defendant had been convicted for his part in a terrorist conspiracy. Id. at 302. He

asserted a nearly identical claim to the second claim herein based on a conviction under

§ 1114 and the “crime of violence” definition in 18 U.S.C. § 16(b), which has an effectively

identical (and similarly unconstitutional) residual clause to that of § 924(c)(3). Id. at 303.

See Sessions v. Dimaya, 135 S. Ct. 2551 (2015). The court noted that, to succeed on

his argument, the defendant needed to show that his conviction under § 1114 was a

“crime of violence” only under § 16(b)’s now-unconstitutional residual clause. Id.

       The court began with the “categorical approach,” but determined that § 1114 is

divisible, because it provides for “enumerated, alternative ways to violate the same

statute[][;]” under § 1114, a defendant could violate the statute by committing murder,

manslaughter, attempted murder, or attempted manslaughter. Id. at 304–05; §§ 1114(1)–

(3). The court therefore employed the “modified categorical approach,” which required it



                                              8
to consider “Shepard documents to determine which statutory alternative the defendant

was charged and convicted under.” Id. at 305. From there, the court concluded that the

defendant had been convicted under the statutory alternative of “‘murder (undeniably a

crime of violence)[,]” based on review of the superseding indictment and the sentencing

transcript. Id. at 304–06.

       Here, the Information identifies count 1 as “Attempted Murder of Government

Employees and Officials.”     (Doc. 33, PAGEID #: 57).       The murder as opposed to

manslaughter distinction is also reflected in his plea agreement (Doc. 35, PAGEID #: 62)

and statement of facts (Id. at PAGEID # 69–70 (describing Petitioner’s plan and actions

taken in furtherance thereof to attack/kill/execute an identified military employee and

police officers). In Amawi, the Sixth Circuit remarked that “[i]t cannot be seriously argued

that murder is anything other than a crime of violence.” Id. at 306 (quoting United States

v. Darden, 346 F. Supp. 3d 1096, 1133–34 (M.D. Tenn. 2018) (collecting cases holding

that § 1111 murder is a crime of violence under the elements clause)). That Petitioner

was convicted of attempted murder does not alter the Court’s conclusion the § 1114

conviction is a crime of violence under § 924(c)(3)(A). On this point, the Court finds the

reasoning in United States v. St. Hubert, 909 F.3d 335 (11th Cir. 2018), petition for cert.

filed, No. 19-5267 (July 23, 2019), persuasive:

       Like completed Hobbs Act robbery, attempted Hobbs Act robbery qualifies
       as a crime of violence under § 924(c)(3)(A)’s use-of-force clause because
       that clause expressly includes “attempted use” of force. Therefore, because
       the taking of property from a person against his will in the forcible manner
       required by § 1951(b)(1) necessarily includes the use, attempted use, or
       threatened use of physical force, then by extension the attempted taking of
       such property from a person in the same forcible manner must also include
       at least the “attempted use” of force. Cf. United States v. Wade, 458 F.3d
       1273, 1278 (11th Cir. 2006) (explaining that an attempt to commit a crime
       enumerated as a violent felony under § 924(e)(2)(B)(ii) is also a violent

                                             9
       felony), cert. denied, 550 U.S. 905, 127 S.Ct. 2096, 167 L.Ed.2d 816 (2007);
       see also Hill v. United States, 877 F.3d 717, 718-19 (7th Cir. 2017) (“When
       a substantive offense would be a violent felony under § 924(e) and similar
       statutes, an attempt to commit that offense also is a violent felony.”), cert.
       denied, ––– U.S. ––––, 139 S.Ct. 352, ––– L.Ed.2d ––––, 2018 WL 4334874
       (U.S. Oct. 9, 2018); United States v. Armour, 840 F.3d 904, 908-09 (7th Cir.
       2016) (holding that attempted armed bank robbery qualifies as a crime of
       violence under § 924(c)(3)(A)).

       In reaching this conclusion, our initial panel opinion followed the Seventh
       Circuit’s analysis about why it concluded that an attempt to commit a violent
       felony under the ACCA is also a violent felony. . . . We do so again. As to
       attempt crimes, the Seventh Circuit observed . . . that (1) a defendant must
       intend to commit every element of the completed crime in order to be guilty
       of attempt, and (2) thus, “an attempt to commit a crime should be treated as
       an attempt to commit every element of that crime.” [Hill v. United States,
       877 F.3d 717, 719 (7th Cir. 2017).] Also as to attempt crimes, the Seventh
       Circuit explained that “[w]hen the intent element of the attempt offense
       includes intent to commit violence against the person of another, ... it makes
       sense to say that the attempt crime itself includes violence as an element.”
       Id. Importantly too, the Seventh Circuit then pointed out that the elements
       clause in the text of § 924(e) equates actual force with attempted force, and
       this means that the attempted use of physical force against the person of
       another suffices and that the text of § 924(e) thus tells us that actual force
       need not be used for a crime to qualify under the [Armed Career Criminals
       Act]. Id.

Id. at 351–52. See also United States v. Jones, 489 F. App’x 57, 62 (6th Cir. 2012)

(holding that attempted murder conviction “unquestionably qualifies” as a “crime of

violence” under the definition of the latter in U.S.S.G. § 4B1.2(a)(1), which is nearly

identical to the § 924(c)(3) definition). The Court finds that the § 1114 conviction here for

attempted murder qualifies as a crime of violence under § 924(c)(3)(A) and Davis,

therefore, does not impact Petitioner’s convictions.

              D. An evidentiary hearing is not required

       The proponent of a § 2255 motion “is entitled to ‘a prompt hearing’ at which the

district court is to ‘determine the issues and make findings of fact and conclusions of law

with respect thereto.’” Smith v. United States, 348 F.3d 545, 550 (6th Cir. 2003) (quoting

                                             10
28 U.S.C. § 2255(b)). The burden on the movant in demonstrating the need for an

evidentiary hearing is “relatively light.” Christopher v. United States, 605 F. App’x 533,

537 (6th Cir. 2015) (quoting Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007)).

But an evidentiary hearing may be avoided where “the record conclusively shows that the

petitioner is entitled to no relief.” Pola v. United States, 778 F.3d 525, 532 (6th Cir. 2015)

(internal quotation omitted).

        The Court finds that the record in this case conclusively shows that Petitioner was

not reasonably diligent in his discovery of the lack of an appeal such as would be

necessary to invoke § 2255(f)(4). Petitioner’s affidavit, even if taken as true, does not

establish that he instructed trial counsel to file an appeal. In terms of diligence, according

to his affidavit, the most that Petitioner did during the six months following his judgment

and conviction was to send one letter to trial counsel inquiring about his appeal. 3 In that

event, his failure to do anything more, including checking public records prior to July 9,

2017—the date one year prior to the present § 2255 motion and over six months after his

judgment of conviction was final—is patently unreasonable. See Anjulo-Lopez, 541 F.3d

at 819 (“That an appeal had not been filed was a matter of public record.”); Owens v.

Boyd, 235 F.3d 356, 360 (7th Cir. 2000) (considering the analogous statute of limitations

provision under § 2244(d)(1)(D): “[T]he lack of a [§ 2254] petition was a matter of public

record, which reasonable diligence could have unearthed.”). The record is similarly clear

that Petitioner’s allegations relative to his § 924(c) conviction do not warrant § 2255 relief.

An evidentiary hearing is not necessary.




        3  This gives Petitioner the benefit of the doubt that he did anything at all during this period, as his
affidavit does not indicate when he attempted to contact his trial counsel.

                                                      11
              E. Remaining motions

       Also pending are Petitioner’s motion to appoint counsel (Doc. 86); motion for grand

jury hearing transcripts, ballot, or record for inspection, indictment, and criminal complaint

(Doc. 88); motion for court documents (Doc. 89); and motion to compel production of

these documents (Doc. 90). The latter three motions, collectively, request the following:

       1. Indictment, or colloquy of indictment waiver
       2. Warrant of arrest
       3. Certified copy of the plea agreement
       4. Affidavit of criminal complaint
       5. Arrest warrant or summons upon complaint
       6. Letter of certificate of concurrence
       7. Affidavit of probable cause hearing
       8. Grand jury transcripts, ballot, and/or record for inspection
       9. Court docket sheet
       10. Information

(See Docs. 88–90).

       Beginning with Petitioner’s request for counsel, there is no constitutional right to

counsel in proceedings under § 2255. See Cobas v. Burgess, 306 F.3d 441, 444 (6th

Cir. 2002). A petitioner who brings a motion under § 2255 has a right to appointed counsel

only when “the interest of justice so requires.” 18 U.S.C.A. § 3006A(a)(2)(B). As one

district court has explained:

       Federal courts generally have endorsed the appointment of counsel to
       represent legally unsophisticated prisoners who are financially unable to
       obtain counsel in: (1) capital cases; (2) cases that turn on substantial and
       complex procedural, legal or mixed legal and factual questions; (3) cases
       involving uneducated or mentally or physically impaired petitioners; (4)
       cases likely to require the assistance of experts either in framing or in trying
       the claims; and (5) factually complex cases. James S. Liebman & Randy
       Hertz, Federal Habeas Corpus Practice and Procedure, § 12.3b (3d
       ed.1998). A district court does not abuse its discretion, by declining to
       appoint counsel where the issues in the case are “straightforward and
       capable of resolution on the record” or the petitioner has a “good
       understanding of the issues and the ability to present forcefully and
       coherently his contentions.” See Mira v. Marshall, 806 F.2d 636, 638 (6th

                                             12
          Cir. 1986); Swazo v. Shillinger, 23 F.3d 332, 333 (10th Cir. 1994); Reese v.
          Fulcomer, 946 F.2d 247, 264 (3d Cir. 1991).

Camcho v. United States, 4:10 CV 01650, 2010 WL 4365479, at *1 (N.D. Ohio Oct. 28,

2010). Petitioner’s case does not fall within any of the categories discussed above.

Petitioner has adequately presented his claims and no evidentiary hearing is required.

This request will be denied. See id. (“[Petitioner’s] framing of the reasons . . . was

sufficient clear, coherently organized and well presented such that the Court does not

foresee any difficulty in weighing the merits of his § 2255 claim . . . .”).

          Turning to Petitioner’s several motions regarding documents, Rule 6 of the Rules

Governing Sec. 2255 Proceedings for the U.S. Dist. Courts governs discovery in § 2255

cases; it is allowed for “good cause” and must be supported by “reasons for the request.”

Petitioner also references 28 U.S.C. § 753(f), which governs access to transcripts for

indigent § 2255 petitioners to the extent that the suit is “not frivolous” and “the transcript

is needed to decide the issue presented by the suit . . . .” Finally, he references 5 U.S.C.

§ 552, the Freedom of Information Act (“FOIA”).

        In his first motion regarding documents, as grounds, Petitioner cites that Fourth and

Fifth Amendment issues related to a purported lack of a criminal complaint and

indictment. (Doc. 88, PAGEID #: 517–18). Petitioner’s § 2255 motion, however, does

not raise these issues. Moreover, the criminal complaint and affidavit are the first filing

on the docket of his case. (Doc. 1). Petitioner waived indictment. (See Waiver of

Indictment, Doc. 38; Transcript of Initial Appearance and Plea on Information, Doc. 49 4).


4   Following a robust colloquy with Petitioner, the following exchange took place:

          THE COURT: Okay. Do you have any questions about proceeding on Indictment versus
          Information?
          THE DEFENDANT: No, Your Honor.

                                                      13
Production of these documents, therefore, does not appear necessary or appropriate

under either Rule 6 or 28 U.S.C. § 753(f). To the extent that Petitioner invokes the FOIA,

“[c]omplaints filed under 5 USC § 552 are not intended to provide a vehicle to re-argue

criminal cases but rather to show whether an agency improperly withheld agency

records.” Savoca v. Wilson, No. 1:19 CV 14, 2019 WL 2359201, at *3 (N.D. Ohio June

4, 2019) (citing Rugiero v. U.S. Dept. of Justice, 257 F.3d 534, 547 (6th Cir. 2001)). The

Savoca court held that the allegations therein “d[id] not support a plausible inference that

a federal agency improperly withheld agency records . . . . Rather, it is apparent that [the

complainant] [wa]s merely attempting to use FOIA as a vehicle to re-argue his criminal

case.” Id. The Court believes that the same is true, here. Petitioner’s second motion

regarding documents (Doc. 89) largely restates the items requested in the first without

reference to grounds supporting the request. His third motion regarding documents, the

motion to compel (Doc. 90), focuses on the absence of indictment in his case, and refers

generally to potential Fourth and Fifth Amendment issues. For the reasons cited above,

these three motions will be denied. Petitioner does not tie his requests to the claims

raised in his § 2255 motion.

       IV.     CONCLUSION

       For the reasons set forth herein, Petitioner’s § 2255 motion (Doc. 77) is DENIED.

Petitioner’s motion to appoint counsel (Doc. 86); motion for grand jury hearing transcripts,

ballot, or record for inspection, indictment, and criminal complaint (Doc. 88); motion for



       THE COURT: Okay. Do you think at this time you wish to waive the right to have the case
       presented to a grand jury and wish to continue with the Information as has been filed in
       court?
       THE DEFENDANT: Yes, Your Honor.

(Doc. 49, PAGEID #: 107–08).

                                                 14
court documents (Doc. 89); and motion to compel production of these documents (Doc.

90) are also DENIED.

          The Court will not issue a certificate of appealability. See Rules Governing Sec.

2255 Proceedings for the U.S. Dist. Courts, Rule 11(a). Denial of the § 2255 motion is

not “debatable among reasonable jurists,” subject to being “resolved differently on

appeal[,]” or “adequate to deserve encouragement to proceed further.” Poandl v. United

States, No. 1:12-cr-00119-1 (1:16-cv-00286), 2017 WL 1247791, at *17 (S.D. Ohio April

5, 2017) (citing Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (citing Barefoot v. Estelle,

463 U.S. 880, 893 7 N.4 (1983))). Petitioner has also failed to make a substantial showing

of the denial of a constitutional right. Id. (citing 28 U.S.C.A. § 2253(c) and Fed. R. App.

22(b)).

          IT IS SO ORDERED.

                                                         s/ Michael R. Barrett
                                                         Michael R. Barrett, Judge
                                                         United States District Court




                                             15
